Exhibit 10.8

 

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

 

TERMINAL SERVICES AGREEMENT

 

by and between

 

PHILLIPS 66 CARRIER LLC

 

and

 

PHILLIPS 66 COMPANY

 

for

 

Hartford, Illinois, and Pasadena, Texas

 

 

--------------------------------------------------------------------------------


 

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

TABLE OF CONTENTS

 

 

 

 

Article I.

Defined Terms

1

 

 

 

Section 1.01

Defined Terms

1

Section 1.02

Other Defined Terms

5

Section 1.03

Terms Generally

5

 

 

 

Article II.

Term and Termination

6

 

 

 

Section 2.01

Term

6

Section 2.02

Termination Following a Force Majeure Event

6

Section 2.03

Special Termination by Company

6

Section 2.04

Inventory Settlement

6

Section 2.05

Removal of Commodities

6

 

 

 

Article III.

Minimum Commitments

7

 

 

 

Section 3.01

Quarterly Truck Rack Commitment

7

Section 3.02

Minimum Ethanol Blending Commitment

8

Section 3.03

Minimum Biodiesel Blending Commitment

9

Section 3.04

Minimum Quarterly Pasadena Pumpover Commitment

9

Section 3.05

Partial Period Proration

10

Section 3.06

Special Reduction of Minimum Quarterly Transportation Commitment

10

 

 

 

Article IV.

Charges

11

 

 

 

Section 4.01

Scheduled Charges

11

Section 4.02

Recovery of Certain Costs

11

Section 4.03

Adjustments

11

 

 

 

Article V.

Storage of Commodities

11

 

 

 

Section 5.01

Commingled Storage

11

 

 

 

Article VI.

Redelivery of Commodities

12

 

 

 

Section 6.01

Redelivery of Commodities

12

Section 6.02

Negative Inventory

12

 

 

 

Article VII.

Commodity Quality

12

 

 

 

Section 7.01

Verification by Carrier

12

Section 7.02

Sampling by Company

12

Section 7.03

Non-Conforming Commodities

12

 

 

 

Article VIII.

Other Services

13

 

 

 

Section 8.01

Additive Injection

13

Section 8.02

Stevedoring

13

Section 8.03

Jet Fuel Handling

14

Section 8.04

Laboratory Fees and Services

14

Section 8.05

Hartford Pumpover

14

Section 8.06

Additional Services

15

 

i

--------------------------------------------------------------------------------


 

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

Article IX.

Operating Hours; Terminal Access

15

 

 

 

Section 9.01

Operating Hours

15

Section 9.02

Terminal Access

15

 

 

 

Article X.

Storage Variations

15

 

 

 

Section 10.01

Storage Variations

15

Section 10.02

Loss Settlement

15

 

 

 

Article XI.

Monthly Statement; Payment; Liens

16

 

 

 

Section 11.01

Monthly Statement

16

Section 11.02

Payment

17

Section 11.03

Liens

17

 

 

 

Article XII.

Title; Custody

17

 

 

 

Section 12.01

Title

17

Section 12.02

Custody

17

 

 

 

Article XIII.

Volume Determinations

18

 

 

 

Section 13.01

Volume Determinations - General

18

Section 13.02

Terminal Receipts and Withdrawals

18

 

 

 

Article XIV.

Insurance

19

 

 

 

Section 14.01

Insurance

19

 

 

 

Article XV.

Taxes

19

 

 

 

Section 15.01

Taxes

19

 

 

 

Article XVI.

Health, Safety and Environment

20

 

 

 

Section 16.01

Spills; Environmental Pollution

20

Section 16.02

Inspection

20

Section 16.03

Marine Terminals Particulars Questionnaire

20

Section 16.04

Incident Notification

21

Section 16.05

Vessel Vetting

21

 

 

 

Article XVII.

Force Majeure

21

 

 

 

Section 17.01

Suspension during Force Majeure Events

21

Section 17.02

Obligation to Remedy Force Majeure Events

22

Section 17.03

Strikes and Lockouts

22

Section 17.04

Action in Emergencies

22

 

 

 

Article XVIII.

Notices

22

 

 

 

Section 18.01

Notices

22

Section 18.02

Effective upon Receipt

22

 

 

 

Article XIX.

Applicable Law

23

 

 

 

Section 19.01

Applicable Law

23

 

ii

--------------------------------------------------------------------------------


 

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

Article XX.

Limitation of Liability

23

 

 

 

Section 20.01

No Liability for Consequential Damages

23

Section 20.02

Limitation of Liability

23

 

 

 

Article XXI.

Default

23

 

 

 

Section 21.01

Default

23

Section 21.02

Non-Exclusive Remedies

23

Section 21.03

Right to Terminate

24

 

 

 

Article XXII.

Public Use

24

 

 

 

Section 22.01

Public Use

24

 

 

 

Article XXIII.

Confidentiality

24

 

 

 

Section 23.01

Confidentiality

24

 

 

 

Article XXIV.

Miscellaneous

24

 

 

 

Section 24.01

Disputes between the Parties

24

Section 24.02

Assignment

25

Section 24.03

Partnership Change in Control

25

Section 24.04

No Third-Party Rights

25

Section 24.05

Compliance with Laws

25

Section 24.06

Severability

25

Section 24.07

Non-Waiver

26

Section 24.08

Entire Agreement

26

Section 24.09

Amendments

26

Section 24.10

Survival

26

Section 24.11

Counterparts; Multiple Originals

26

Section 24.12

Exhibits

26

Section 24.13

Table of Contents; Headings; Subheadings

26

Section 24.14

Construction

26

Section 24.15

Business Practices

27

Section 24.16

Right of First Refusal

27

Section 24.17

Right of First Offer

27

Section 24.18

Effect of Company Restructuring

27

Section 24.19

Effect of Discontinuation of Publication

27

 

Exhibit A — Commodities

Exhibit B — Scheduled Charges

Exhibit C — Dispute Resolution Procedures

 

iii

--------------------------------------------------------------------------------


 

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

TERMINAL SERVICES AGREEMENT

 

THIS TERMINAL SERVICES AGREEMENT is made and entered into as of the Effective
Date by and between PHILLIPS 66 CARRIER LLC, a Delaware limited liability
company (“Carrier”), and PHILLIPS 66 COMPANY, a Delaware corporation
(“Company”).

 

Recitals

 

WHEREAS, Carrier owns a certain terminal facility located at 2105 South Delmar
Avenue, Hartford, Illinois 62048 (the “Hartford Terminal”), which is suitable
for receiving refined petroleum products, handling and storing such refined
petroleum products, and delivering such refined petroleum products into
pipelines, barges and transport trucks;

 

WHEREAS, Carrier owns a certain terminal facility located at 233 North Phillips
Road, Pasadena, Texas 77506 (the “Pasadena Terminal”), which is suitable for
receiving refined petroleum products, handling and storing such refined
petroleum products, and delivering such refined petroleum products into
pipelines and transport trucks; and

 

WHEREAS, Company intends to deliver refined petroleum products to the Hartford
Terminal and the Pasadena Terminal and desires to have such refined petroleum
products stored, handled and delivered into pipelines, barges or transport
trucks, as applicable, and Carrier desires to provide such services for Company,
all upon the terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound, Carrier and
Company agree as follows:

 

Article I.                                              Defined Terms

 

Section 1.01                             Defined Terms.  The following
definitions shall for all purposes apply to the capitalized terms used in this
Agreement:

 

(a)                                 “Agreement” means this Terminal Services
Agreement, together with all exhibits attached hereto, as the same may be
extended, supplemented or restated from time to time in accordance with the
provisions hereof.

 

(b)                                 “Argus” means Argus Media Ltd. or any of its
subsidiaries.

 

(c)                                  “Barrel” means 42 Gallons.

 

(d)                                “Biodiesel Blending Deficiency Payment” has
the meaning set forth in Section 3.03(b).

 

1

--------------------------------------------------------------------------------


 

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

(e)                                  “Business Day” means any Day except for
Saturday, Sunday or an official holiday in the State of Texas.

 

(f)                                   “Calendar Quarter” means a period of three
consecutive Months beginning on the first Day of each of January, April,
July and October.

 

(g)                                  “Carrier” has the meaning set forth in the
introductory paragraph.

 

(h)                                 “Carrier Affiliated Parties” means Carrier,
Phillips 66 Partners LP and their respective contractors and the directors,
officers, employees and agents of each of them.

 

(i)                                     “Claims” means any and all judgments,
claims, causes of action, demands, lawsuits, suits, proceedings, governmental
investigations or audits, losses, assessments, fines, penalties, administrative
orders, obligations, costs, expenses, liabilities and damages, including
interest, penalties, reasonable attorneys’ fees, disbursements and costs of
investigations, deficiencies, levies, duties and imposts.

 

(j)                                    “Commitment” means the Minimum Quarterly
Truck Rack Commitment, Minimum Quarterly Biodiesel Commitment, Minimum Quarterly
Ethanol Commitment and Minimum Quarterly Pasadena Pumpover Commitment, as
applicable.

 

(k)                                 “Commodity” or “Commodities” means any of
the commodities identified in Exhibit A.

 

(l)                                     “Company” has the meaning set forth in
the introductory paragraph.

 

(m)                             “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through ownership of voting securities, by
contract, or otherwise.

 

(n)                                 “Day” means the period of time commencing at
0000 hours on one calendar day and running until, but not including, 0000 hours
on the next calendar day, according to local time in Houston, Texas.

 

(o)                                 “Effective Date” means the date of the
closing of the initial public offering of common units representing limited
partner interests of Phillips 66 Partners LP.

 

(p)                                 “Ethanol Blending Deficiency Payment” has
the meaning set forth in Section 3.02(b).

 

(q)                                 “Force Majeure” means: (i) acts of God,
fires, floods or storms; (ii) compliance with orders of courts or Governmental
Authorities; (iii) explosions, wars, terrorist acts or riots; (iv) inability to
obtain or unavoidable delays in obtaining material or equipment; (v) accidental
disruption of service; (vi) events or circumstances

 

2

--------------------------------------------------------------------------------


 

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

similar to the foregoing (including inability to obtain or unavoidable delays in
obtaining material or equipment and disruption of service provided by third
parties) that prevent a Party’s ability to perform its obligations under this
Agreement, to the extent that such events or circumstances are beyond the
Party’s reasonable control and could not have been prevented by the Party’s due
diligence; (vii) strikes, lockouts or other industrial disturbances; and
(viii) breakdown of refinery facilities, machinery, storage tanks or pipelines
irrespective of the cause thereof.

 

(r)                                    “Gallon” means a United States gallon of
two hundred thirty-one cubic inches of liquid at 60º Fahrenheit, and at the
equivalent vapor pressure of the liquid.

 

(s)                                   “Governmental Authority” means any
government, any governmental administration, agency, instrumentality or other
instrumentality or other political subdivision thereof or any court, commission
or other governmental authority of competent jurisdiction.

 

(t)                                    “Hartford Dock” means that certain marine
dock facility owned by Carrier and located at Mile 197.4 to 197.7 (left
descending bank) of the Upper Mississippi River in Madison County, Illinois.

 

(u)                                 “Hartford Terminal” has the meaning set
forth in the Recitals.

 

(v)                                 “IIC” means a mutually acceptable
independent inspection company.

 

(w)                               “Initial Term” has the meaning set forth in
Section 2.01.

 

(x)                                 “LAC” has the meaning set forth in
Section 8.01.

 

(y)                                 “Law” means all constitutions, laws
(including common law), treaties, statutes, orders, decrees, rules, injunctions,
licenses, permits, approvals, agreements, regulations, codes, ordinances issued
by any Governmental Authority, including judicial or administrative orders,
consents, decrees, and judgments, published directives, guidelines, governmental
authorizations, requirements or other governmental restrictions which have the
force of law, and determinations by, or interpretations of any of the foregoing
by any Governmental Authority having jurisdiction over the matter in question
and binding on a given Person, whether in effect as of the date hereof or
thereafter and, in each case, as amended.

 

(z)                                  “Loss Settlement” has the meaning set forth
in Section 10.02.

 

(aa)                          “Minimum Quarterly Biodiesel Commitment” has the
meaning set forth in Section 3.03(a).

 

(bb)                          “Minimum Quarterly Ethanol Commitment” has the
meaning set forth in Section 3.02(a).

 

3

--------------------------------------------------------------------------------


 

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

(cc)                            “Minimum Quarterly Pasadena Pumpover Commitment”
has the meaning set forth in Section 3.04(a).

 

(dd)                          “Minimum Quarterly Truck Rack Commitment” has the
meaning set forth in Section 3.01(a).

 

(ee)                            “Month” or “Monthly” means a calendar month
commencing at 0000 hours on the first Day thereof and running until, but not
including, 0000 hours on the first Day of the following calendar month,
according to local time in Houston, Texas.

 

(ff)                              “Monthly Storage Variation Amount” has the
meaning set forth in Section 10.02.

 

(gg)                            “Non-Conforming Commodity” means any Commodity
that fails to meet specifications established by Carrier for pipeline
transportation of that Commodity (or in the absence of Carrier specifications,
specifications established by Phillips 66 Pipeline LLC for such Commodity).

 

(hh)                          “Normal Business Hours” means the period of time
commencing at 0800 hours on one Day and running until 1700 hours on the same
Day, according to local time in Houston, Texas.

 

(ii)                                  “Notice” means any notice, request,
instruction, correspondence or other communication permitted or required to be
given under this Agreement.

 

(jj)                                “Parties” means Carrier and Company,
collectively.

 

(kk)                          “Partnership Change in Control” means Phillips 66
ceases to Control the general partner of Phillips 66 Partners LP.

 

(ll)                                  “Party” means Carrier or Company,
individually.

 

(mm)                  “Pasadena Pumpover Deficiency Payment” has the meaning set
forth in Section 3.04(b).

 

(nn)                          “Pasadena Terminal” has the meaning set forth in
the Recitals.

 

(oo)                          “Person” means, without limitation, an individual,
corporation (including a non-profit corporation), general or limited
partnership, limited liability company, joint venture, estate, trust,
association, organization, labor union, or other entity or Governmental
Authority, and shall include any successor (by merger or otherwise) of such
entity.

 

(pp)                          “PPI-FG” has the meaning set forth in
Section 4.03.

 

(qq)                          “Proportionate Share” has the meaning set forth in
Section 10.01.

 

(rr)                                “Renewal Term” has the meaning set forth in
Section 2.01.

 

4

--------------------------------------------------------------------------------


 

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

(ss)                              “Regular Terminal Operating Hours” means 24
hours per Day, 7 Days per week.

 

(tt)                                “Scheduled Charges” means those fees payable
by Company for the services provided by Carrier hereunder, as set forth in
Exhibit B.

 

(uu)                          “Storage Gain” has the meaning set forth in
Section 10.01.

 

(vv)                          “Storage Loss” has the meaning set forth in
Section 10.01.

 

(ww)                      “Storage Variation” has the meaning set forth in
Section 10.01.

 

(xx)                          “Sweeny Refinery” means the refinery owned and
operated by Company at Old Ocean, Texas.

 

(yy)                          “Tanks” means the storage tanks and all
appurtenant and associated pipelines and pumps used in connection with the
storage and handling of Company’s Commodities at a Terminal.

 

(zz)                            “TARs” has the meaning set forth in
Section 8.01.

 

(aaa)                   “Taxes” means any income, sales, use, excise, transfer,
and similar taxes, fees and charges (including ad valorem taxes), including any
interest or penalties attributable thereto, imposed by any Governmental
Authority.

 

(bbb)                   “Terminal” or “Terminals” means the Hartford Terminal or
the Pasadena Terminal, as applicable.

 

(ccc)                      “Truck Rack Deficiency Payment” has the meaning set
forth in Section 3.01.

 

(ddd)                   “Wood River Refinery” means the refinery owned by WRB
Refining LP and operated by Company at Roxana, Illinois.

 

Section 1.02                             Other Defined Terms.  Other terms may
be defined elsewhere in this Agreement, and, unless otherwise indicated, shall
have such meanings throughout this Agreement.

 

Section 1.03                             Terms Generally.  The definitions in
this Agreement shall apply equally to both singular and plural forms of the
terms defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The word “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.”  All references to Articles, Sections and Exhibits shall be deemed
to be references to Articles and Sections of, and Exhibits to, this Agreement
unless the context requires otherwise.

 

5

--------------------------------------------------------------------------------


 

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

Article II.                                         Term and Termination

 

Section 2.01                             Term.  This Agreement shall have a
primary term commencing on the Effective Date and ending June 30, 2018 (the
“Initial Term”), and may be renewed by Company, at Company’s sole option, for up
to three successive renewal terms, each with a duration of five years (each, a
“Renewal Term”), upon at least 180 Days’ written Notice from Company to Carrier
prior to the end of the Initial Term or any Renewal Term.  The Initial Term and
Renewal Terms, if any, shall be referred to in this Agreement as the “Term.”

 

Section 2.02                             Termination Following a Force Majeure
Event.  If a Force Majeure event prevents Carrier or Company from performing its
respective obligations under this Agreement for a period of more than 12
consecutive Months, this Agreement may be terminated by either Party at any time
after the expiration of such 12-Month period upon at least 30 Days’ Notice to
the other Party.

 

Section 2.03                             Special Termination by Company.  If
(a) Company determines to totally or partially suspend refinery operations at
the Sweeny Refinery or (b) WRB Refining LP determines to suspend refinery
operations at the Wood River Refinery, in either case, for a period of at least
12 consecutive Months, the Parties will negotiate in good faith to agree upon a
reduction of the applicable Commitment(s) to reflect such suspension of
operations.  If the Parties are unable to agree to an appropriate reduction of
the applicable Commitments(s), then after Company or WRB Refining LP (as the
case may be) has made a public announcement of such suspension, Company may
provide written Notice to Carrier of its intent to terminate this Agreement and
this Agreement will terminate 12 Months following the date such Notice is
received by Carrier. In the event Company or WRB Refinery LP (as the case may
be) publicly announces, prior to the expiration of such 12-month period, its
intent to resume operations at the Sweeney Refinery or the Wood River Refinery,
as applicable, then such Notice shall be deemed revoked and this Agreement shall
continue in full force and effect as if such Notice had never been delivered.

 

Section 2.04                             Inventory Settlement.  Upon expiration
or termination of this Agreement, any outstanding inventory imbalance on
Company’s account must be eliminated within 60 Days of termination and will be
settled, for each Commodity, at Argus’s Monthly average price for that Commodity
for the Month prior to the effective date of such expiration or termination.

 

Section 2.05                             Removal of Commodities.

 

(a)                                 Company, at its own expense, shall remove
all of its Commodities from both Terminals no later than the later of (i) the
effective date of the termination or expiration of this Agreement, or (ii) ten
Days after receipt of Notice to terminate this Agreement in accordance with its
terms, provided that Carrier may, in its sole discretion, agree in writing to
extend the time for such removal.  If, at the end of such period, Company has
not removed all of its Commodities, then in addition to

 

6

--------------------------------------------------------------------------------


 

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

any other rights it may have under this Agreement, Carrier shall have the right
to take possession of such Commodities and sell them at public or private sale. 
In the event of such a sale, Carrier shall withhold from the proceeds therefrom
all amounts owed to it hereunder and all expenses of sale (including but not
limited to reasonable attorneys’ fees and any amounts necessary to discharge any
and all liens against the Commodities).  The balance of the proceeds, if any,
shall be remitted to Company.

 

(b)                                 Should any Commodity remain in any
Tank(s) beyond the expiration or termination of this Agreement, Company shall
remain obligated to perform all of the terms and conditions set forth in this
Agreement and, in addition, shall pay an additional Holdover Fee per Barrel per
Month or partial Month, as applicable, determined in accordance with Exhibit B,
until all Commodities are removed.

 

(c)                                  Company shall indemnify and hold the
Carrier Affiliated Parties harmless from and against all Claims arising from or
related to Company’s failure to remove any Commodities in accordance with this
Section 2.05 or Carrier’s exercise of its right to take possession of Company’s
Commodities and sell the same in accordance with this Section 2.05.

 

Article III.                                    Minimum Commitments

 

Section 3.01                             Quarterly Truck Rack Commitment.

 

(a)                                 During each Calendar Quarter, Company shall
tender a combined average of at least 55,000 Barrels per Day of Commodities for
delivery at the Hartford Terminal truck rack and the Pasadena Terminal truck
rack, in approximately ratable quantities (such combined average, the “Minimum
Quarterly Truck Rack Commitment”) at the “Base Throughput Fee” determined in
accordance with Exhibit B, and Carrier shall accept, store and redeliver such
Commodities in accordance with the terms of this Agreement.

 

(b)                                 If Company fails to meet its Minimum
Quarterly Truck Rack Commitment during any Calendar Quarter, then Company will
pay Carrier a deficiency payment (each, a “Truck Rack Deficiency Payment”) equal
to the volume of the deficiency multiplied by the “Base Throughput Fee”
determined in accordance with Exhibit B.

 

(c)                                  The dollar amount of any Truck Rack
Deficiency Payment paid by Company may be applied as a credit against any
amounts incurred by Company and owed to Carrier with respect to volumes of
Commodities delivered through the Hartford Terminal truck rack and the Pasadena
Terminal truck rack in excess of Company’s Minimum Quarterly Truck Rack
Commitment (or, if this Agreement expires or is terminated, to volumes that
would have been in excess of Company’s Minimum Quarterly Truck Rack Commitment
if this Agreement were still in effect) during any of the four Calendar Quarters
immediately following the

 

7

--------------------------------------------------------------------------------


 

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

Calendar Quarter for which such Truck Rack Deficiency Payment was made, at the
end of which time any unused credits arising from such Truck Rack Deficiency
Payment will expire.  This Section 3.01(c) shall survive the expiration or
termination of this Agreement.

 

(d)                                 Carrier shall provide truck rack capacity in
addition to Company’s Minimum Quarterly Truck Rack Commitment on an “as
available” basis, at the “Base Throughput Fee” determined in accordance with
Exhibit B.

 

Section 3.02                             Minimum Ethanol Blending Commitment.

 

(a)                                 During each Calendar Quarter, Company shall
tender for blending with gasoline, and Carrier shall blend, a volume of ethanol
equal to 10% of the total volume of Company’s blended gasoline delivered at the
Pasadena Terminal truck rack during such Calendar Quarter, in approximately
ratable quantities (such volume, the “Minimum Quarterly Ethanol Commitment”),
and for each Barrel of ethanol blended into gasoline, Company shall pay the
“Ethanol Blending” fee determined in accordance with Exhibit B.  Company shall
provide any ethanol required for Carrier to discharge its obligations under this
Section 3.02.

 

(b)                                 If Company fails to meet its Minimum
Quarterly Ethanol Commitment during any Calendar Quarter, then Company will pay
Carrier a deficiency payment (each, an “Ethanol Blending Deficiency Payment”) in
an amount equal to the volume of the deficiency multiplied by the “Ethanol
Blending” fee determined in accordance with Exhibit B.

 

(c)                                  The dollar amount of any Ethanol Blending
Deficiency Payment paid by Company may be applied as a credit against any
amounts incurred by Company and owed to Carrier with respect to volumes of
ethanol blended in excess of Company’s Minimum Quarterly Ethanol Commitment (or,
if this Agreement expires or is terminated, to volumes that would have been in
excess of Company’s Minimum Quarterly Ethanol Commitment if this Agreement were
still in effect) during any of the four Calendar Quarters immediately following
the Calendar Quarter for which such Ethanol Blending Deficiency Payment was
made, at the end of which time any unused credits arising from such Ethanol
Blending Deficiency Payment will expire.  This Section 3.02(c) shall survive the
expiration or termination of this Agreement.

 

(d)                                 Carrier shall provide ethanol blending
services in addition to Company’s Minimum Quarterly Ethanol Commitment on an “as
available” basis, at the “Ethanol Blending” fee determined in accordance with
Exhibit B.

 

(e)                                  Carrier’s and Company’s obligations under
this Section 3.02 shall terminate immediately upon any change of Law that
results in Company no longer being required to blend renewable fuel into
gasoline offered for sale in the United States.

 

8

--------------------------------------------------------------------------------


 

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

Section 3.03                             Minimum Biodiesel Blending Commitment.

 

(a)                                 During each Calendar Quarter, Company shall
tender for blending with diesel fuel, and Carrier shall blend, a volume of
biodiesel equal to 5% of the total volume of Company’s blended diesel fuel
delivered at the Hartford Terminal truck rack and the Pasadena Terminal truck
rack during such Calendar Quarter, in approximately ratable quantities (such
volume, the “Minimum Quarterly Biodiesel Commitment”), and for each Barrel of
biodiesel blended into diesel fuel, Company shall pay the “Biodiesel Blending”
fee determined in accordance with Exhibit B.  Company shall provide any
biodiesel required for Carrier to discharge its obligations under this
Section 3.03.

 

(b)                                 If Company fails to meet its Minimum
Biodiesel Commitment during any Calendar Quarter, then Company will pay Carrier
a deficiency payment (each, a “Biodiesel Blending Deficiency Payment”)in an
amount equal to the volume of the deficiency multiplied by the “Biodiesel
Blending” fee determined in accordance with Exhibit B.

 

(c)                                  The dollar amount of any Biodiesel Blending
Deficiency Payment paid by Company may be applied as a credit against any
amounts incurred by Company and owed to Carrier with respect to volumes of
biodiesel blended in excess of Company’s Minimum Quarterly Biodiesel Commitment
(or, if this Agreement expires or is terminated, to volumes that would have been
in excess of Company’s Minimum Quarterly Biodiesel Commitment if this Agreement
were still in effect) during any of the four Calendar Quarters immediately
following the Calendar Quarter for which such Biodiesel Deficiency Payment was
made, at the end of which time any unused credits arising from such Biodiesel
Deficiency Payment will expire.  This Section 3.03(c) shall survive the
expiration or termination of this Agreement.

 

(d)                                 Carrier shall provide biodiesel blending
capacity in addition to Company’s Minimum Quarterly Biodiesel Commitment on an
“as available” basis, at the “Biodiesel Blending” fee determined in accordance
with Exhibit B.

 

(e)                                  Carrier’s and Company’s obligations under
this Section 3.03 shall terminate immediately upon any change of Law that
results in Company no longer being required to blend renewable fuel into diesel
fuel offered for sale in the United States.

 

Section 3.04                             Minimum Quarterly Pasadena Pumpover
Commitment.

 

(a)                                 During each Calendar Quarter, Company shall
tender at the Pasadena Terminal for onward transportation via pipeline at least
a combined average of 135,000 Barrels per Day of Commodities, in approximately
ratable quantities (such average, the “Minimum Quarterly Pasadena Pumpover
Commitment”).

 

9

--------------------------------------------------------------------------------


 

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

Company shall pay Carrier for pumpover services at a rate equal to the “Pasadena
Pumpover Fee” determined in accordance with Exhibit B.

 

(b)                                 If Company fails to meet its Minimum
Quarterly Pasadena Pumpover Commitment during any Calendar Quarter, then Company
will pay Carrier a deficiency payment (each, a “Pasadena Pumpover Deficiency
Payment”) equal to the volume of the deficiency multiplied by the “Pasadena
Pumpover Fee” determined in accordance with Exhibit B.

 

(c)                                  The dollar amount of any Pasadena Pumpover
Deficiency Payment paid by Company may be applied as a credit against any
amounts incurred by Company and owed to Carrier with respect to volumes of
Commodities delivered through the Pasadena Terminal in excess of Company’s
Minimum Quarterly Pasadena Pumpover Commitment (or, if this Agreement expires or
is terminated, to volumes that would have been in excess of Company’s Minimum
Quarterly Pasadena Pumpover Commitment if this Agreement were still in effect)
during any of the four Calendar Quarters immediately following the Calendar
Quarter for which such Pasadena Pumpover Deficiency Payment was made, at the end
of which time any unused credits arising from such Pasadena Pumpover Deficiency
Payment will expire.  This Section 3.04(c) shall survive the expiration or
termination of this Agreement.

 

(d)                                 Carrier shall provide pumpover services in
addition to Company’s Minimum Quarterly Pasadena Pumpover Commitment on an “as
available” basis at the “Pasadena Pumpover Fee” determined in accordance with
Exhibit B.

 

Section 3.05                             Partial Period Proration.

 

(a)                                 If the Effective Date is any Day other than
the first Day of a Calendar Quarter, or if this Agreement is terminated on any
Day other than the last Day of a Calendar Quarter, then any calculation
determined with respect to a Calendar Quarter will be prorated by a fraction,
the numerator of which is the number of Days in that part of the Calendar
Quarter beginning on the Effective Date or ending on the date of such
termination, as the case may be, and the denominator of which is the number of
Days in the Calendar Quarter.

 

(a)                                 If the Effective Date is any Day other than
the first Day of a Month, or if this Agreement is terminated on any Day other
than the last Day of a Month, then any quantity based on a Monthly determination
will be prorated by a fraction, the numerator of which is the number of Days in
that part of the Month beginning on the Effective Date or ending on the date of
such termination, as the case may be, and the denominator of which is the number
of Days in the Month.

 

Section 3.06                             Special Reduction of Minimum Quarterly
Transportation Commitment.  If Carrier’s use of all or part of a Terminal for
the storage and handling of Commodities shall be restrained, enjoined,
restricted or terminated by (a) any Governmental Authority,

 

10

--------------------------------------------------------------------------------


 

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

(b) right of eminent domain or (c) the owner of leased land, Carrier, upon being
notified of such restraint, enjoinder, restriction or termination, shall notify
Company and the applicable Commitment(s) shall be reduced to the extent that
Holdings’ use of the applicable Terminal is so restrained, enjoined, restricted
or terminated.

 

Article IV.                                     Charges

 

Section 4.01                             Scheduled Charges.  As compensation to
Carrier for the services provided by it hereunder, Company shall pay to Carrier
the Scheduled Charges determined in accordance with Exhibit B.

 

Section 4.02                             Recovery of Certain Costs.

 

(a)                                 If Carrier agrees to make any expenditures
at Company’s request, Company will reimburse Carrier for such expenditures or,
at Carrier’s option and if the Parties agree, any applicable fees set forth on
Exhibit B will be increased, or additional fees shall be added to Exhibit B, or
an alternate mechanism shall be adopted to allow Carrier to recover such
expenditures over time.

 

(b)                                 If new Laws require Carrier to make
substantial and unanticipated expenditures in connection with the services
Carrier provides to Company under this Agreement, Company will reimburse Carrier
for Company’s proportionate share of the costs of complying with such Laws, or
at Carrier’s option and if the Parties agree, relevant periodic or unit charges
will be increased or an alternate mechanism shall be adopted to allow Carrier to
recover the amount paid for such costs over time.

 

Section 4.03                             Adjustments.  As of January 1, 2014,
and as of January 1 of each year thereafter while this Agreement is in effect,
Carrier may adjust each of the fees set forth on Exhibit B annually by a
percentage equal to the greater of zero and the positive change in the Producer
Price Index for Finished Goods (Series ID WPUSOP3000) (such Index, the
“PPI-FG”), as reported during the Month of October immediately before the
effective date of the adjustment, with respect to the 12-Month period ending at
the end of the Month of September immediately preceding such publication,
provided that if, with respect to any such 12-Month period or periods, the
PPI-FG has decreased, Carrier may subsequently increase such fees only to the
extent that the percentage change in the PPI-FG since the most recent previous
increase in such fees is greater than the aggregate amount of the cumulative
decreases in the PPI-FG during the intervening period or periods.

 

Article V.                                          Storage of Commodities

 

Section 5.01                             Commingled Storage.  Carrier is not
required to store Company’s Commodities in dedicated storage.  Each Commodity
may be stored in commingled storage in a Tank at a Terminal with a Commodity
belonging to another Person; provided, however, that any Commodity belonging to
another Person and commingled with a Commodity belonging to Company shall meet
or exceed specifications established

 

11

--------------------------------------------------------------------------------


 

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

by Carrier for pipeline transportation of that Commodity (or in the absence of
Carrier specifications, specifications established by Phillips 66 Pipeline LLC
for such Commodity) in effect on the date of receipt of Company’s Commodity. 
Carrier shall not commingle Company’s Commodity with any other Commodity that
does not meet such minimum Commodity specifications.

 

Article VI.                                     Redelivery of Commodities

 

Section 6.01                             Redelivery of Commodities.  Company
shall provide any documentation reasonably required by Carrier to authorize
withdrawals by or on behalf of Company from a Terminal.  Upon redelivery of
Commodities to Company or its designated carrier or customer, Carrier shall have
no further responsibility for any Claims arising out of possession or use of
such Commodities.

 

Section 6.02                             Negative Inventory.  Company shall not
withdraw from either Terminal a greater volume of any Commodity than it has in
inventory at that Terminal on the Day of withdrawal.

 

Article VII.                                Commodity Quality

 

Section 7.01                             Verification by Carrier.  At Carrier’s
request from time to time, the quality of any Commodity tendered into commingled
storage for Company’s account hereunder shall be verified by an IIC analysis
indicating that such Commodity so tendered meets Carrier’s minimum Commodity
specifications.  Company shall provide Carrier with a copy of each such
analysis.  All costs for each such analysis shall be borne by Company.  Carrier
shall have the right to sample any Commodity tendered to Carrier for Company’s
account hereunder for the purpose of confirming the accuracy of the analysis. 
The costs of such confirmation shall be borne by Carrier.

 

Section 7.02                             Sampling by Company.  Company may, at
its sole cost and expense, sample its Commodities in storage at a Terminal to
satisfy itself that the minimum Commodity specifications are maintained.  If any
such Company sample indicates the presence of any Commodity that does not meet
or exceed Carrier’s minimum specifications for such Commodity in effect on the
date of such sample, Company shall immediately notify Carrier by telephone and
Company shall confirm such notification in writing by telecopy Notice.  If
Company does not so notify Carrier, Carrier’s Commodity sample analysis shall be
deemed to be conclusive and binding upon both Parties.

 

Section 7.03                             Non-Conforming Commodities.

 

(a)                                 Company agrees not to deliver, or cause to
be delivered, any Non-Conforming Commodity, into storage in Tanks.

 

(b)                                 Company shall be liable for all reasonable
costs and losses in curing, removing, or recovering any Non-Conforming
Commodities except to the extent that such non-conformity is due to the
negligence or willful misconduct of Carrier.  Carrier, at

 

12

--------------------------------------------------------------------------------


 

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

its sole discretion, may attempt to blend the Non-Conforming Commodities, remove
and dispose of the Non-Conforming Commodities, or, if necessary, recover any
Non-Conforming Commodities from field locations and, except to the extent that
such non-conformity is due to the negligence or willful misconduct of Carrier,
Company shall reimburse Carrier for all reasonable costs associated therewith. 
Except to the extent that a non-conformity is due to the negligence or willful
misconduct of Carrier, if Company’s Non-Conforming Commodities cause any
contamination, dilution or other damages to the Commodities of other customers
of Carrier, Company agrees to indemnify, defend and hold the Carrier Affiliated
Parties harmless from and against any Claims incurred by, or charged against any
of the Carrier Affiliated Parties, as a result of such event and shall be
responsible for all costs and liabilities associated with or incurred as a
result of such event.

 

Article VIII.                           Other Services

 

Section 8.01                             Additive Injection.  Company shall
provide additives (including red dye for injection into Company’s untaxed
distillate Commodities) and skid-based storage for additives that Company
desires to be blended into its Commodities at the Terminals.  Carrier shall
provide an additive injection system and shall blend additives into Company’s
Commodities as instructed by Company, and for each Barrel of a Commodity into
which one or more additives are blended, Company shall pay to Carrier the “Other
Additive Blending” fee determined in accordance with Exhibit B.  Company shall
provide Carrier with target additization rates (“TARs”) which must be at least
as high as the lowest additive concentration (“LAC”) as registered with the
United States Environmental Protection Agency.  Carrier may increase the TAR as
it deems necessary to maintain the LAC.  Carrier shall calibrate, monitor and
maintain the red dye system and ensure the dyed Commodities meet requirements
for untaxed distillates under applicable Law.

 

Section 8.02                             Stevedoring.

 

(a)                                 Carrier shall perform stevedoring services
for Company’s Commodities at the Hartford Dock, including loading and unloading
barges designated by Company and calling at the Hartford Dock and receiving or
delivering Commodities at the Hartford Dock, and Company shall pay the
applicable “Hartford Dock Fee” for such services determined in accordance with
Exhibit B.  If Company wishes Carrier to provide stevedoring services for a
Commodity not identified on Exhibit B, the Parties shall agree upon the
applicable fee before Carrier will be required to provide such services.

 

(b)                                 Customer shall inform Carrier of the
estimated time of arrival of each barge from which Commodities are to be loaded
or unloaded at the Hartford Dock as soon as practicable and, to the extent
practicable, at each of 72, 48 and 24 hours before such barge’s arrival.  If so
informed, Carrier will make commercially reasonable efforts to provide such
barge with berthing space within 24 hours after the master,

 

13

--------------------------------------------------------------------------------


 

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

agent or representative of such barge tenders “notice of readiness” to Carrier,
stating that the barge is ready in all respects to berth at the Hartford Dock to
discharge Commodities.  Absent such information, Carrier shall make commercially
reasonable efforts to provide such barge with berthing space to the extent that
doing so would not be reasonably likely to impede a barge that has provided such
information.

 

(c)                                  Carrier does not guarantee any particular
rate at which a Commodity will be offloaded from a barge.

 

(d)                                 Carrier shall not be liable for any
demurrage charges for any barge except to the extent caused by Carrier’s
negligence, willful misconduct or breach of this Agreement.

 

(e)                                  In no event shall Carrier be responsible
for any port expenses (including, but not limited to, pilotage, towage and
linemen).

 

Section 8.03                             Jet Fuel Handling.  Carrier shall
provide jet fuel handling services at the Pasadena Terminal, and Company shall
pay the Monthly “Pasadena Terminal Jet Fuel Handling Fee” determined in
accordance with Exhibit B.

 

Section 8.04                             Laboratory Fees and Services.

 

(a)                                 If Carrier provides sampling and testing
services requested by Company for Commodities at the Hartford Terminal or the
Pasadena Terminal, Carrier shall charge for each sampling and testing procedure
performed as set forth in Carrier’s “Schedule of Rates for Laboratory Services”
then in effect.  If Carrier contracts with another Person to perform laboratory
services, all fees for such services shall be billed to Company at Carrier’s
cost.

 

(b)                                 Carrier’s liability for sampling and testing
services is limited to the charge for the service provided.  Carrier shall in no
event be liable for special or consequential damages no matter how any losses or
damages shall have occurred, including but not limited to any losses or damages
caused by Carrier’s negligence. There are no guarantees or warranties of any
kind, express or implied, including but not limited to any warranties of
merchantability or fitness for a particular purpose whether arising by operation
of law or otherwise as a result of services provided.

 

Section 8.05                             Hartford Pumpover.  Carrier shall
provide pumpover services from the Hartford Terminal to connecting pipelines. 
Except for pumpover services to the Explorer Pipeline at Wood River, Illinois
(which services are governed by one of Carrier’s tariffs), Company shall pay
Carrier for pumpover services at a rate equal to the “Hartford Pumpover Fee”
determined in accordance with Exhibit B.

 

14

--------------------------------------------------------------------------------


 

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

Section 8.06                             Additional Services.  For any service
or function not specifically provided for in this Agreement, requested by
Company and agreed to by Carrier, there may be a charge or fee in an amount as
agreed upon by the Parties in writing.

 

Article IX.                                    Operating Hours; Terminal Access

 

Section 9.01                             Operating Hours.  Subject to mechanical
breakdowns, Commodity quality issues or other operational issues, each Terminal
and the Hartford Dock shall be operated by Carrier during Regular Terminal
Operating Hours.

 

Section 9.02                             Terminal Access.  As a condition to
being granted access to either Terminal or the Hartford Dock, Company shall
require all contractors, carriers and customers designated by it to deliver,
receive, sample or inspect Company’s Commodities at such Terminal or the
Hartford Dock or to provide any other service for Company, to sign and comply
with a terminal access agreement in such form as Carrier may reasonably specify
from time to time.  Further, Company shall cause all such designated
contractors, carriers and customers to comply with all applicable Terminal
rules and regulations and Carrier shall make copies of such rules and
regulations available to Company and its designated carriers and customers at
both Terminals.

 

Article X.                                         Storage Variations

 

Section 10.01                      Storage Variations.  Each Month, Carrier
shall determine the physical inventory of each Commodity in storage and
calculate the losses (“Storage Losses”) or gains (“Storage Gains”) of a type
normally incurred in connection with handling Commodities while in storage
(Storage Losses and Storage Gains together, “Storage Variations”) for each
Commodity and for each Terminal, provided that for purposes of this Agreement,
Storage Gains do not include gains that result from vapor recovery or butane
blending.  Monthly Storage Variations for each Commodity shall be prorated to
all Persons using the storage for that Commodity based upon their respective
percentages of Terminal receipts of that Commodity for that Month (such
proration being such Person’s “Proportionate Share”).  Company’s inventory of
each such individual Commodity in storage at a Terminal shall then be adjusted
each Month (increased or decreased) to reflect its Proportionate Share of the
Storage Variation.  For clarity, this Article X relates only to the losses or
gains of a type normally incurred in connection with handling Commodities while
in storage and is an exception to and not a modification of the general
provisions of Section 20.02.

 

Section 10.02                      Loss Settlement.  Separately for each
Commodity and for each Month, Carrier shall calculate an amount (the “Monthly
Storage Variation Amount”) equal to:

 

(i)                                     the average of the midpoint postings
published by Argus for the relevant Commodity at the nearest benchmark location
on each publication day during the relevant Month, multiplied by

 

15

--------------------------------------------------------------------------------


 

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

(ii)                                  either:

 

(A)       if there is a net Storage Loss of the relevant Commodity during that
Month (taking into account Storage Losses and Storage Gains at both Terminals
and offsetting any Storage Gain of the relevant Commodity at one Terminal
against any Storage Loss at the other Terminal), then the product of multiplying
(1) negative one by (2) the volume of that net Storage Loss that is in excess of
(a) 0.5% for ethanol and biodiesel, or (b) 0.25% for any other Commodity, or

 

(B)       if there is a net Storage Gain of the relevant Commodity during that
Month (taking into account Storage Losses and Storage Gains at both Terminals
and offsetting any Storage Gain of the relevant Commodity at one Terminal
against any Storage Loss at the other Terminal), then the volume of that net
Storage Gain.

 

(b)                                 With respect to each Commodity, if the sum
of all Monthly Storage Variation Amounts for that Commodity during a Calendar
Year (or, with respect to 2013, during the partial Calendar Year during which
this Agreement is in effect) is a negative number, then no later than the
22nd day of February of the following Calendar Year (or, if such Day is not a
Business Day, on the next Business Day), Carrier shall pay to Company the
absolute value of that number.  Such payment(s) shall be made by automated
clearing house to an account specified by Company from time to time, provided
that as long as Carrier is an affiliate of Company, Carrier and Company may
settle Carrier’s financial obligations to Company through Company’s normal
interaffiliate settlement processes.  Any bank charges incurred by Carrier in
remitting funds by automated clearing house shall be for Carrier’s account.

 

Article XI.                                    Monthly Statement; Payment; Liens

 

Section 11.01                      Monthly Statement.

 

(a)                                 Promptly after the end of each Month,
Carrier shall provide Company with a statement showing the previous Month’s
beginning inventory, receipts, withdrawals, ending inventory, Storage Variation
adjustment, number of Barrels of Commodities additized (if any), and the
Scheduled Charges due to Carrier (after application of any credit to which
Company may be entitled pursuant to Section 3.01(c), Section 3.02(c),
Section 3.03(c) or Section 3.04(c).  If requested by Company, Carrier shall
provide Company with copies of individual tank gauge reports, pipeline meter
tickets, and truck loading rack meter tickets for receipts and withdrawals at
each Terminal for such Month, if available.

 

(b)                                 The Monthly statement for the last Month in
each Calendar Quarter shall include any deficiency payment that may be due under
Section 3.01(b), Section 3.02(b), Section 3.03(b) or Section 3.04(b).

 

16

--------------------------------------------------------------------------------


 

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

Section 11.02                      Payment.

 

(a)                                 Payment of the amount(s) identified on each
Monthly statement shall be due, without discount, on the later of (i) two
Business Days after such Monthly Statement is received, and (ii) the 22nd Day of
the Month in which such Monthly statement is received, provided that if such Day
is not a Business Day, then such payment shall be due, without interest, on the
next Business Day.  Payments not paid by the due date shall bear interest at the
rate of the lesser of 1.5% per Month or the maximum rate allowed by Law for each
Month or portion of a Month thereafter during which such amount remains unpaid.

 

(b)                                 All payments shall be made to Carrier by
automated clearing house to an account specified by Carrier from time to time,
provided that as long as Carrier is an affiliate of Company, Carrier and Company
may settle Company’s financial obligations to Carrier through Company’s normal
interaffiliate settlement processes.  Any bank charges incurred by Company in
remitting funds by automated clearing house shall be for Company’s account. 
Acceptance by Carrier of any payment from Company for any charge or service
after termination or expiration of this Agreement shall not be deemed a renewal
of this Agreement or a waiver by Carrier of any default by Company hereunder.

 

(c)                                  If Company reasonably disputes any Monthly
statement, in whole or in part, Company shall promptly notify Carrier in writing
of the dispute and shall pay the undisputed portion according to the terms of
this Section 11.02, and shall promptly seek to resolve the dispute including, if
necessary, by arbitration as provided in Section 24.01.  An arbitral panel may
award reasonable interest on any unpaid amount determined to have been due to
Carrier but withheld in good faith.

 

Section 11.03                      Liens.  Company hereby grants to Carrier an
irrevocable (a) lien on all of Company’s Commodities in storage at both
Terminals and (b) power of attorney to dispose of such Commodities at fair
market value to the extent of all amounts owed to Carrier by Company hereunder.

 

Article XII.                               Title; Custody

 

Section 12.01                      Title.  Title to all of Company’s Commodities
received, stored, handled and loaded out by Carrier at a Terminal and at the
Hartford Dock shall remain at all times in Company’s name.

 

Section 12.02                      Custody.  Custody of all Commodities received
by Carrier hereunder from a connecting third party pipeline shall pass from such
pipeline to Carrier when such Commodities pass the flange connection between
such delivering pipeline and the relevant Terminal.  Custody of all Commodities
withdrawn and delivered to Company hereunder shall pass from Carrier to Company
when such Commodities pass through the flange connection (a) between the
delivery hose at the relevant Terminal’s truck loading

 

17

--------------------------------------------------------------------------------


 

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

rack and a receiving transport truck, (b) between the delivery hose at the
Hartford Dock and a receiving barge, or (c) between the relevant Terminal and a
receiving pipeline, as the case may be.

 

Article XIII.                          Volume Determinations

 

Section 13.01                      Volume Determinations - General.

 

(a)                                 All measurements, volume corrections and
calibrations will be made in accordance with the most recent edition of the
American Petroleum Institute’s Manual of Petroleum Measurement Standards.

 

(b)                                 All volume determinations shall be adjusted
to a temperature of 60° Fahrenheit and a pressure of one standard atmosphere
(14.7 PSIA) per the most recent edition of the American Petroleum Institute’s
Manual of Petroleum Measurement Standards, Chapter 11 (viz., Table 6B, 6C, etc.,
whichever table is relevant to the Commodity being measured).

 

Section 13.02                      Terminal Receipts and Withdrawals.

 

(a)                                 All Commodities (except ethanol and
biodiesel) delivered to trucks at racks will be determined by calibrated custody
transfer grade meters.  Carrier will provide bills of lading indicating the net
volume delivered into each truck including language required by the appropriate
Governmental Authority to Company.

 

(b)                                 All Commodities (except ethanol and
biodiesel) received from or delivered to pipelines will be determined by
calibrated custody transfer grade meters.

 

(c)                                  All Commodities (except ethanol and
biodiesel) received from or delivered to barges will be determined by an IIC
using the measurement methods below and will be the basis for preparing relevant
shipping documents except in cases of fraud or manifest error.  In the absence
of an IIC, Carrier’s measurements will be final and binding except in cases of
fraud or manifest error.  The volumes received from or delivered to barges shall
be determined by one of the following measurement methods in the following order
of preference:

 

(i)                                     Custody transfer grade meter(s);

 

(ii)                                  Shore tank(s) measurements (static tank),
as determined by the IIC;

 

(iii)                               In the event of an active (versus static)
shore tank during any part of the transfer, or if the IIC determines shore
quantities to be inaccurate or not representative of the cargo transferred,
quantity shall be based on the volumes as determined from measurements of the
vessel before and after the transfer with application of a vessel experience
factor, if determined valid and applicable by the IIC; or

 

18

--------------------------------------------------------------------------------


 

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

(iv)                              In the event the IIC determines that the above
custody transfer measurement points are inaccurate or not representative of the
volume(s) of cargo transferred, the Parties agree to negotiate in good faith to
agree upon a new basis for custody transfer volumes.

 

(d)                                 All ethanol received from pipeline or trucks
will be determined by calibrated custody transfer grade meters, if such meters
are available.  If custody transfer grade meters are not available for
offloading, the volume shown on truck bills of lading (measured in Gallons or
Barrels) shall be deemed to be the volume delivered into a Terminal.  Alternate
measurement methods may be acceptable subject to review and approval by Carrier
and Company.

 

(e)                                  All biodiesel received from trucks into a
Terminal will be determined by calibrated custody transfer grade meters, if such
meters are available.  If calibrated custody transfer grade meters are not
available for offloading, the volume shown on truck bills of lading (measured in
Gallons or Barrels) shall be deemed to be the volume delivered into a Terminal. 
Alternate measurement methods may be acceptable subject to review and approval
by Carrier and Company.

 

(f)                                   A Company representative may witness
testing, calibration of equipment, meter reading, and gauging of Commodities at
either Terminal, at Company’s expense.  In the absence of a Company
representative, Carrier’s measurements shall be deemed to be accurate.

 

Article XIV.                           Insurance

 

Section 14.01                      Insurance.  Insurance for Company’s
Commodities, if any, that may be desired by Company, shall be carried by Company
at Company’s expense.  Should Company elect to carry Commodity insurance, then
each policy of insurance shall be endorsed to provide a waiver of subrogation
rights in favor of the Carrier Affiliated Parties.  Carrier shall not be liable
to Company for Commodity losses or shortages for which Company is compensated by
its insurer.

 

Article XV.                                Taxes

 

Section 15.01                      Taxes.  Company shall be responsible for and
shall pay all sales Taxes and similar Taxes on goods and services provided
hereunder and any other Taxes now or hereafter imposed by any Governmental
Authority in respect of or measured by Commodities handled or stored hereunder
or the manufacture, storage, delivery, receipt, exchange or inspection thereof,
and Company agrees to promptly reimburse Carrier for any such Taxes Carrier is
legally required to pay, upon receipt of invoice therefor. Each Party is
responsible for all Taxes in respect of its own real and personal property.

 

19

--------------------------------------------------------------------------------


 

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

Article XVI.                           Health, Safety and Environment

 

Section 16.01                      Spills; Environmental Pollution.

 

(a)                                 In the event of any Commodity spill or other
environmentally polluting discharge caused by Carrier’s operation of a Terminal
or the Hartford Dock, any clean-up associated with any such spill or discharge
and any liability resulting from such spill or discharge, shall be the
responsibility of Carrier, except to the extent such spill or discharge is
caused by Company.

 

(b)                                 In the event and to the extent of any
Commodity spill or other environmentally polluting discharge caused by Company
or in connection with the operation of Company’s or a third party’s pipeline,
barge, tank truck or transport trailer receiving Commodities on Company’s
behalf, at its request or for its benefit, Carrier is authorized to commence
containment or clean-up operations as deemed appropriate or necessary by Carrier
or as required by any Governmental Authority, and Carrier shall notify Company
of such operations as soon as practicable.  All liability and reasonable costs
of containment or clean-up shall be borne by Company except that, in the event a
spill or discharge is caused by the joint negligence of both Carrier and Company
or a third party’s pipeline, barge, tank truck or transport trailer receiving
Commodities on Company’s behalf, at its request or for its benefit, liability
and costs of containment or clean-up shall be borne jointly by Carrier and
Company in proportion to each Party’s respective negligence.

 

(c)                                  For purposes of this Section 16.01, the
negligence of a third party pipeline, barge, tank truck or transport trailer
receiving Commodities on Company’s behalf, at its request or for its benefit,
shall be attributed to Company.

 

(d)                                 The Parties shall cooperate for the purpose
of obtaining reimbursement if a third party is legally responsible for costs or
expenses initially borne by Carrier or Company.

 

Section 16.02                      Inspection.  During Normal Business Hours,
Company may: (a) inspect either Terminal and the Hartford Dock, including
health, safety, and environmental audits by inspector(s) chosen by Company;
(b) make physical checks of Commodities in storage at either Terminal, (c) audit
Carrier’s health, safety, environmental, and operational records relating to the
performance of this Agreement and otherwise observe such performance, and
(d) subject to the provisions of Section 9.02, enter upon any Terminal or
Hartford Dock property for any of the foregoing purposes.  For clarity, none of
the rights identified in this Section 16.02 shall be exercised by Company in
such manner as to substantially interfere with or diminish Carrier’s complete
control and responsibility for the operation of the Terminals and the Hartford
Dock.

 

Section 16.03                      Marine Terminals Particulars
Questionnaire.  Carrier shall complete and submit relevant portions of the
Marine Terminals Particulars Questionnaire promulgated

 

20

--------------------------------------------------------------------------------


 

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

by the Oil Companies International Marine Forum as part of its Marine Terminal
Information System, and available online at www.ocimf-mtis.org.

 

Section 16.04                      Incident Notification.  Both Parties
undertake to notify the other as soon as reasonably practical, but in no event
more than 24 hours, after becoming aware of any accident, spill or incident
involving the other’s employees, agents, contractors, sub-contractors or their
equipment, or Company’s Commodities at a Terminal or at the Hartford Dock and to
provide reasonable assistance in investigating the circumstances of the
accident, spill or incident.  Notices required by this Section 16.04 shall be
delivered in person, by telephone or by email:

 

If to Carrier (Hartford Terminal or Hartford Dock):

If to Carrier (Pasadena Terminal):

If to Company:

 

 

 

Phillips 66 Carrier LLC

Phillips 66 Carrier LLC

Phillips 66 Company

c/o Phillips 66 Pipeline LLC

c/o Phillips 66 Pipeline LLC

600 North Dairy Ashford Rd.

P.O. Box 1267

3010 Briarpark Dr.

Houston, TX 77079

Bartlesville, OK 74603

Houston, TX 77042

Attn: John E. Sweeney

Attn: Bill D. Shepherd

Attn: Stephanie D. Webb

Manager/Loss Control

Division Terminal Manager

Division Terminal Manager

Telephone: 832-765-3017

Telephone: 918-977-4640

Telephone: 832-765-1534

Email: john.e.sweeney@p66.com

Email: bill.d.shepherd@p66.com

Email: stephanie.d.webb@p66.com

 

 

an accident, spill or incident involving Company’s Commodities requires a report
to be submitted to a Governmental Authority, this notification shall be made as
soon as reasonably practical in compliance with applicable Law, and a copy of
the required report shall be delivered to Company at IncidentFollowup@P66.com. 
Either Party may change its contact information upon Notice to the other in
accordance with this Section 16.04 and Section 18.01.

 

Section 16.05                      Vessel Vetting.  Company shall have
procedures in place to ensure that all vessels accepted to call at the Hartford
Dock meet minimum standards of safe operation as established by Carrier. 
Carrier shall advise Company of specific requirements applicable to the Hartford
Dock.

 

Article XVII.                      Force Majeure

 

Section 17.01                      Suspension during Force Majeure Events.  As
soon as possible upon the occurrence of a Force Majeure, a Party affected by a
Force Majeure event shall provide the other Party with written notice of the
occurrence of such Force Majeure.  Each Party’s obligations (other than an
obligation to pay any amounts due to the other Party) shall be temporarily
suspended during the occurrence of, and for the entire duration of, a Force
Majeure event to the extent that such an event prevents Carrier from performing
its obligations under this Agreement.  Each Party’s obligations (other than an
obligation to pay any amounts due to the other Party) shall be temporarily
suspended beginning 20 Days after the commencement of, and for the entire
remaining duration of, a Force Majeure event to the extent that such event
prevents Company from performing its

 

21

--------------------------------------------------------------------------------


 

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

obligations under this Agreement.  At the conclusion of the Force Majeure event,
the Minimum Quarterly Truck Rack Commitment, Minimum Quarterly Ethanol
Commitment, Minimum Quarterly Biodiesel Commitment or Minimum Quarterly Pasadena
Pumpover Commitment with respect to each Calendar Quarter in which the Force
Majeure event remained in effect shall be ratably reduced to reflect such
suspension.

 

Section 17.02                      Obligation to Remedy Force Majeure Events.  A
Party affected by a Force Majeure event shall take commercially reasonable steps
to remedy such situation so that it may resume the full performance of its
obligations under this Agreement within a reasonable period of time.

 

Section 17.03                      Strikes and Lockouts.  The settlement of
strikes, lockouts and other labor disturbances shall be entirely within the
discretion of the affected Party and the requirement to remedy a Force Majeure
event within a reasonable period of time shall not require the settlement of
strikes or lockouts by acceding to the demands of an opposing Person when such
course is inadvisable in the discretion of the Party having the difficulty.

 

Section 17.04                      Action in Emergencies.  Carrier may
temporarily suspend performance of the services to prevent injuries to persons,
damage to property or harm to the environment.

 

Article XVIII.                 Notices

 

Section 18.01                      Notices.  Unless otherwise specifically
provided in this Agreement, all Notices between the Parties given under or in
relation to this Agreement shall be made in writing and shall be deemed to have
been properly given if:  (i) personally delivered (with written confirmation of
receipt); or (ii) delivered by a recognized overnight delivery service (delivery
fees prepaid), in either case to the appropriate address set forth below:

 

If to Carrier:

If to Company:

 

 

Phillips 66 Carrier LLC

Phillips 66 Company

c/o Phillips 66 Pipeline LLC

3010 Briarpark Dr.

3010 Briarpark Dr.

Houston, TX 77042

Houston, TX 77042

Attn: General Counsel

Attn: President

 

 

Either Party may change its address for Notice upon Notice to the other in
accordance with this Section 18.01.

 

Section 18.02                      Effective upon Receipt.  Any Notice given in
the manner set forth in Section 18.01 shall be effective upon actual receipt if
received during Normal Business Hours, or at the beginning of the recipient’s
next Business Day if not received during Normal Business Hours.

 

22

--------------------------------------------------------------------------------


 

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

Article XIX.                          Applicable Law

 

Section 19.01                      Applicable Law.  Regardless of the place of
contracting, place(s) of performance or otherwise, this Agreement and all
amendments, modifications, alterations or supplements to it, shall be governed
and interpreted in accordance with the laws of the state of Texas, without
regard to the principles of conflicts of law or any other principle that might
apply the law of another jurisdiction.

 

Article XX.                               Limitation of Liability

 

Section 20.01                      No Liability for Consequential Damages.  In
no event shall either Party be liable to the other Party for, and no arbitral
panel is authorized to award, any punitive, special, indirect or consequential
damages of any kind or character resulting from or arising out of this
Agreement, including, without limitation, loss of profits or business
interruptions, however they may be caused.

 

Section 20.02                      Limitation of Liability.  Notwithstanding
anything to the contrary in this Agreement, and except for Storage Variations,
Carrier shall in no event be liable for loss of, or damage to, any Commodities
of Company except to the extent caused by Carrier’s negligence, or the
negligence of Carrier’s employees, agents, contractors or subcontractors, in the
safekeeping and handling of any Commodity of Company.  In no event shall Carrier
be liable for more than the replacement of lost or damaged Commodities or, at
its option, payment of the replacement cost of any lost or damaged Commodities. 
Each Party shall be discharged from any and all liability with respect to
services performed and any loss or damage Claims arising out of this Agreement
unless suit or action is commenced within two years after the applicable cause
of action arises.

 

Article XXI.                          Default

 

Section 21.01                      Default.  Should either Party default in the
prompt performance and observance of any of the terms and conditions of this
Agreement, and should such default continue for 30 Days or more after Notice
thereof by the non-defaulting Party to the defaulting Party, or should either
Party become insolvent, commence a case for liquidation or reorganization under
the United States Bankruptcy Code (or become the involuntary subject of a case
for liquidation or reorganization under the United States Bankruptcy Code, if
such case is not dismissed within 30 Days), be placed in the hands of a state or
federal receiver or make an assignment for the benefit of its creditors, then
the other Party shall have the right, at its option, to terminate this Agreement
immediately upon Notice to the other Party.

 

Section 21.02                      Non-Exclusive Remedies.  Except as otherwise
provided, the remedies of Carrier and Company provided in this Agreement shall
not be exclusive, but shall be cumulative and shall be in addition to all other
remedies in favor of Carrier or Company, at Law or equity.

 

23

--------------------------------------------------------------------------------


 

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

Section 21.03                      Right to Terminate.  In the event of a
default by Company, the Scheduled Charges theretofore accrued shall, at the
option of Carrier, become immediately due and payable and Carrier shall also
have the right, at its option, to terminate this Agreement.  In the event of a
default by Carrier, Company shall also have the right, at its option, to
terminate this Agreement and withdraw its Commodities from both Terminals,
provided Company has paid Carrier for any Scheduled Charges that have accrued to
the date of such withdrawal.

 

Article XXII.                     Public Use

 

Section 22.01                      Public Use.  This Agreement is made as an
accommodation to Company.  In no event shall Carrier’s services hereunder be
deemed to be those of a public utility or a common carrier.  If any action is
taken or threatened by any Governmental Authority to declare Carrier’s services
hereunder to be those of a public utility or a common carrier, then, in that
event, at the option of Carrier and upon Company’s receipt of Carrier’s Notice,
Carrier may restructure and restate this Agreement or terminate this Agreement
on the effective date of such action as to the affected Tank(s) or services.

 

Article XXIII.                Confidentiality

 

Section 23.01                      Confidentiality.  The Parties understand and
agree that the Scheduled Charges are confidential as between the Parties.  Each
Party agrees not to disclose such confidential information to any third Person. 
Each Party may disclose confidential information to its advisors, consultants or
representatives (provided that such Persons agree to maintain the
confidentiality thereof) or when compelled to do so by Law (but the disclosing
Party must notify the other Party promptly of any such request for confidential
information before disclosing it, if practicable, so that the other Party may
seek a protective order or other appropriate remedy or waive compliance with
this Section 23.01).  In the event that the other Party does not obtain a
protective order or other remedy or does not waive compliance with this
Section 23.01, the disclosing Party shall disclose only that portion of the
confidential information to which the compelling Person is legally entitled.

 

Article XXIV.                 Miscellaneous

 

Section 24.01                      Disputes between the Parties.  Any dispute
between the Parties in connection with this Agreement shall be resolved by
arbitration in accordance with the procedures set forth in Exhibit C, provided
that either Party may seek a restraining order, temporary injunction, or other
provisional relief in any court with jurisdiction over the subject matter of the
dispute and sitting in Houston, Texas, if such Party in its sole judgment
believes that such action is necessary to avoid irreparable injury or to
preserve the status quo ante.

 

24

--------------------------------------------------------------------------------


 

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

Section 24.02                      Assignment.

 

(a)                                 Neither Party may assign its rights or
delegate its duties under this Agreement without prior written consent of the
other Party except:

 

(i)                                     if WRB Refining LP transfers the Wood
River Refinery or if Company transfers the Sweeny Refinery, Company may assign
this Agreement to the transferee of such asset subject to the provisions of
Section 24.02(b); and

 

(ii)                                  Carrier may make collateral assignments of
this Agreement to secure working capital financing;

 

provided, however, that in no event shall Company be required to consent to
Carrier’s assignment of this Agreement to any Person that is engaged in the
business of refining and marketing petroleum products (or that directly or
indirectly Controls or is Controlled by a Person that is engaged in the business
of refining and marketing petroleum products) in the states of Illinois,
Louisiana, Missouri or Texas.

 

(b)                                 If Company assigns this Agreement relating
to a single Terminal, then (i) Company’s Minimum Quarterly Truck Rack
Commitment, Minimum Quarterly Ethanol Commitment, Minimum Quarterly Biodiesel
Commitment and Minimum Pasadena Pumpover Commitment shall be allocated between
the two Terminals consistent with Company’s historic use of such Terminals.

 

(c)                                  Upon an assignment or partial assignment of
this Agreement by either Party, the assigned rights and obligations shall be
novated into a new agreement with the assignee, and such assignee shall be
responsible for the performance of the assigned obligations unless the
non-assigning Party has reasonably determined that the assignee is not
financially or operationally capable of performing such assigned obligations, in
which case the assignor shall remain responsible for the performance of such
assigned obligations.

 

Section 24.03                      Partnership Change in Control.  Company’s
obligations hereunder shall not terminate in connection with a Partnership
Change in Control.  Carrier shall provide Company with Notice of any Partnership
Change in Control at least 60 Days prior to the effective date thereof.

 

Section 24.04                      No Third-Party Rights.  Except as expressly
provided, nothing in this Agreement is intended to confer any rights, benefits
or obligations to any Person other than the Parties and their respective
successors and assigns.

 

Section 24.05                      Compliance with Laws.  Each Party shall at
all times comply with all Laws as are applicable to its performance of this
Agreement.

 

Section 24.06                      Severability.  If any provision of this
Agreement or the application thereof shall be found by any arbitral panel or
court of competent jurisdiction to be invalid,

 

25

--------------------------------------------------------------------------------


 

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

illegal or unenforceable to any extent and for any reason, it shall be adjusted
rather than voided, if possible, in order to achieve the intent of the Parties. 
In any event, the remainder of this Agreement and the application of such
remainder shall not be affected thereby and shall be enforced to the greatest
extent permitted by Law.

 

Section 24.07                      Non-Waiver.  The failure of either Party to
enforce any provision, condition, covenant or requirement of this Agreement at
any time shall not be construed to be a waiver of such provision, condition,
covenant or requirement unless the other Parties are so notified by such Party
in writing.  Any waiver by a Party of a default by any other Party in the
performance of any provision, condition, covenant or requirement contained in
this Agreement shall not be deemed to be a waiver of such provision, condition,
covenant or requirement, nor shall any such waiver in any manner release such
other Party from the performance of any other provision, condition, covenant or
requirement.

 

Section 24.08                      Entire Agreement.  This Agreement, together
with all exhibits attached hereto, constitutes the entire Agreement between the
Parties relating to its subject matter and supersedes all prior and
contemporaneous agreements, understandings, negotiations and discussions,
whether oral or written, between the Parties relating to the subject matter
hereof, and there are no warranties, representations or other agreements between
the Parties in connection with the subject matter hereof except as specifically
set forth in, or contemplated by, this Agreement.

 

Section 24.09                      Amendments.  This Agreement shall not be
modified or amended, in whole or in part, except by a written amendment signed
by both Parties.

 

Section 24.10                      Survival.  Any indemnification granted
hereunder by one Party to the other Party shall survive the expiration or
termination of all or any part of this Agreement.

 

Section 24.11                      Counterparts; Multiple Originals.  This
Agreement may be executed in any number of counterparts, all of which together
shall constitute one agreement binding on each of the Parties.  Each of the
Parties may sign any number of copies of this Agreement.  Each signed copy shall
be deemed to be an original, but all of them together shall represent one and
the same agreement.

 

Section 24.12                      Exhibits.  The exhibits identified in this
Agreement are incorporated in this Agreement and constitute a part of this
Agreement.  If there is any conflict between this Agreement and any exhibit, the
provisions of the exhibit shall control.

 

Section 24.13                      Table of Contents; Headings;
Subheadings.  The Table of Contents and the headings and subheadings of this
Agreement have been inserted only for convenience to facilitate reference and
are not intended to describe, interpret, define or limit the scope, extent or
intent of this Agreement or any provision hereof.

 

Section 24.14                      Construction.  The Parties have participated
jointly in the negotiation and drafting of this Agreement.  In the event an
ambiguity or question of intent or

 

26

--------------------------------------------------------------------------------


 

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring either Party by virtue of the authorship of any of the provisions of
this Agreement.

 

Section 24.15                      Business Practices.  Carrier shall use its
best efforts to make certain that all billings, reports, and financial
settlements rendered to or made with Company pursuant to this Agreement, or any
revision of or amendments to this Agreement, will properly reflect the facts
about all activities and transactions handled by authority of this Agreement and
that the information shown on such billings, reports and settlement documents
may be relied upon by Company as being complete and accurate in any further
recording and reporting made by Company for whatever purposes.  Carrier shall
notify Company if Carrier discovers any errors in such billings, reports, or
settlement documents.

 

Section 24.16                      Right of First Refusal.  Carrier may not
enter into any agreement with any Person other than Company with respect to
terminaling services at the Hartford Terminal or Pasadena Terminal during the
Term of this Agreement or upon the termination of this Agreement without first
disclosing to Company all of the material terms and conditions of such an
agreement and allowing Company not less than 60 Days within which to enter into
an agreement upon the same terms and conditions.

 

Section 24.17                      Right of First Offer.  Company may not enter
into any agreement with any Person other than Carrier with respect to
terminaling services in connection with refined petroleum product distribution
from the Sweeny Refinery or the Wood River Refinery without allowing Carrier an
opportunity to offer to provide such services.

 

Section 24.18                      Effect of Company Restructuring.  If Company
decides to restructure its supply, refining or sales operations at the Sweeny
Refinery, or if WRB Refining LP decides to restructure its supply, refining or
sales operations at the Wood River Refinery, in such a way as could reasonably
be expected to materially and adversely affect the economics of Company’s
performance of its obligations under this Agreement, then the Parties will
negotiate in good faith concerning a reduction in Company’s commitment or an
exchange of the Hartford Terminal or the Pasadena Terminal (whichever is
adversely affected) for other assets not so affected.

 

Section 24.19                      Effect of Discontinuation of Publication.  If
Argus ceases to provide the information to be obtained therefrom pursuant to
this Agreement, the Parties shall negotiate in good faith to agree upon a
replacement publication or pricing mechanism.

 

[Signature page follows.]

 

27

--------------------------------------------------------------------------------


 

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

IN WITNESS WHEREOF, Carrier and Company have signed this Agreement as of the
Effective Date.

 

 

PHILLIPS 66 CARRIER LLC

 

By:

Phillips 66 Partners Holdings LLC

 

 

Sole Member of Phillips 66 Carrier LLC

 

By:

Phillips 66 Partners LP,

 

 

Sole Member of Phillips 66 Partners Holdings LLC

 

By:

Phillips 66 Partners GP LLC

 

 

General Partner of Phillips 66 Partners LP

 

 

 

 

 

 

 

By:

/s/ J.T. Liberti

 

 

J.T. Liberti

 

 

Vice President and Chief Operating Officer

 

 

of Phillips 66 Partners GP LLC

 

 

 

 

 

 

 

PHILLIPS 66 COMPANY

 

 

 

 

 

 

 

By:

/s/ T.G. Taylor

 

 

T.G. Taylor

 

 

Executive Vice President, Commercial, Marketing,

 

 

Transportation and Business Development

 

Signature Page/Terminal Services Agreement (Hartford and Pasadena)

 

--------------------------------------------------------------------------------


 

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

Exhibit A

 

Commodities

 

·                  Ultra Low Sulfur Diesel

·                  Aviation Gasoline

·                  Biodiesel

·                  Jet Fuel

·                  Slurry

·                  Natural Gasoline

·                  Reformate

·                  Fuel Oil

·                  Ethanol

·                  Butane

·                  Liquid Petroleum Gas

·                  Non-Premium Gasoline

·                  Non-Premium RBOB Gasoline

·                  Premium Gasoline

·                  Premium RBOB Gasoline

·                  Transmix

 

1

--------------------------------------------------------------------------------


 

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

Exhibit B

 

Scheduled Charges

 

1.

Base Throughput Fee:

$**/Barrel

 

 

 

2.

Blending Fees:

 

 

 

 

 

 

Ethanol Blending:

$**/Barrel

 

 

 

(applied to volume of

 

 

 

neat ethanol blended)

 

 

 

 

 

 

Biodiesel Blending:

$**/Barrel

 

 

 

(applied to volume of

 

 

 

neat biodiesel blended)

 

 

 

 

 

 

Other Additive Blending:

$**/Barrel

 

 

(applied to total

 

 

volume blended)

 

 

 

3.

Pasadena Terminal Jet Fuel Handling:

$**/Month(1)

 

 

 

4.

Hartford Dock Fees:

 

 

 

 

 

 

Dyed diesel across barge dock:

$**/Barrel

 

 

 

 

 

 

Other Commodities across barge dock:

$**/Barrel

 

 

 

5.

Pumpover Fees:

 

 

 

 

 

 

Pasadena Pumpover Fee:

$**/Barrel

 

 

 

 

 

 

Hartford Pumpover Fee:

$**/Barrel

 

 

 

6.

Holdover Fee.

$**/Barrel/Month

 

 

(or partial Month)

 

 

 

7.

Adjustment. Carrier may adjust all charges set forth in Paragraphs 1, 2, 3, 4, 5
and 6 above annually beginning January 1, 2014, in accordance with Section 4.03.

 

--------------------------------------------------------------------------------

(1)  If the Effective Date is any day other than the first Day of a Month, or if
this Agreement is terminated on any Day other than the last Day of a Month, then
this Fee shall be prorated accordingly.

 

1

--------------------------------------------------------------------------------


 

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

Exhibit C

 

Arbitration Procedure

 

Either Party may initiate dispute resolution procedures by sending a Notice to
the other Party specifically stating the complaining Party’s Claim and by
initiating binding arbitration in accordance with the Center for Public
Resources Rules for Non-Administered Arbitration of Business Disputes, by three
arbitrators who shall be neutral, independent, and generally knowledgeable about
the type of transaction which gave rise to the dispute.  The arbitration shall
be governed by the United States Arbitration Act, 9 U.S.C. §§ 1-16, provided
that the arbitrators shall include in their report/award a list of findings,
with supporting evidentiary references, upon which they have relied in making
their decision.  Judgment upon the award rendered by the arbitrators may be
entered by any court having jurisdiction thereof.  The place of arbitration
shall be Houston, Texas.

 

Notwithstanding anything herein and regardless of any procedures or rules of the
Center for Public Resources, it is expressly agreed that the following shall
apply and control over any other provision in this Agreement:

 

(a)                                 All offers, conduct, views, opinions and
statements made in the course of negotiation or mediation by any of the Parties,
their employees, agents, experts, attorneys and representatives, and by any
mediator, are confidential, made for compromise and settlement, protected from
disclosure under Federal and State Rules of Evidence and Procedure, and
inadmissible and not discoverable for any purpose, including impeachment, in
litigation or legal proceedings between the Parties, and shall not be disclosed
to any Person who is not an agent, employee, expert or representative of the
Parties, provided that evidence otherwise discoverable or admissible is not
excluded from discovery or admission as a result of presentation or use in
mediation.

 

(b)                                 Except to the extent that the Parties may
agree upon selection of one or more arbitrators, the Center for Public Resources
shall select arbitrators from a panel reviewed by the Parties.  The Parties
shall be entitled to exercise peremptory strikes against one-third of the panel
and may challenge other candidates for lack of neutrality or lack of
qualifications. Challenges shall be resolved in accordance with Center for
Public Resource rules.

 

(c)                                  The Parties shall have at least 20 Days
following the close of hearing within which to submit a brief (not to exceed 18
pages in length) and ten Days from date of receipt of the opponent’s brief
within which to respond thereto.

 

(d)                                 The Parties expressly agree that the
arbitrators shall not award punitive damages, consequential damages, or
attorneys’ fees (except attorneys’ fees specifically authorized by the
Agreement).

 

1

--------------------------------------------------------------------------------


 

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

(e)                                  The fees and expenses of any mediator or
arbitrator shall be shared equally by the Parties.

 

(f)                                   The Parties may, by written agreement
(signed by both Parties), alter any time deadline or location(s) for meetings.

 

Time is of the essence for purposes of the provisions of this Exhibit.

 

2

--------------------------------------------------------------------------------